 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9    ANDREW TOBIAS,                                     Case No. C19-2095RSM
10
                    Plaintiff,                           ORDER TO SHOW CAUSE
11
                       v.
12
13    FEDERAL GOVERNMENT,

14                 Defendant.
15
            Pro se Plaintiff Andrew Tobias has been granted leave to proceed in forma pauperis in
16
     this matter. Dkt. #4. The Complaint was posted on the docket on December 31, 2019. Dkt.
17
     #5. Summons has not yet been issued.
18
19          Mr. Tobias brings suit against “Federal Government” using a form complaint. Dkt. #5.

20   For the “Basis of Jurisdiction,” he has failed to check either the federal question box or
21
     diversity of citizenship box. Where the form asks him to list the specific federal statutes or
22
     laws at issue in this case, he wrote “all.” Id. at 4. The “Statement of Claim” is not written in a
23
24   way that the Court can understand. Mr. Tobias states “Federal government’s 2029 year old

25   psychic spying on my thoughts, psychic attacking me, and psychic trying to murder me ‘hoo da
26   bitch’ campaign.” Id. at 6. The Complaint continues in this fashion with dozens of attached
27
28



     ORDER TO SHOW CAUSE - 1
     pages. It appears that Mr. Tobias is asking the Court to award in damages the cost of printing
 1
 2   500 printer pages. See id. at 6 and 36.

 3          The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
 4
     frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
 5
     such relief. See 28 U.S.C. § 1915(e)(2)(B).
 6
 7          Mr. Tobias’s Complaint fails to set forth a claim for relief as required by Federal Rule

 8   of Civil Procedure 8(a). There are no coherent citations to law or references to an actual
 9   Defendant. The repeated references to psychic attacks indicates these claims are frivolous on
10
     their face. A lawsuit against the Federal Government will not be able to provide Mr. Tobias the
11
     relief that he requests or needs.
12
13          This Complaint appears to suffer from deficiencies that require dismissal. See 28

14   U.S.C. § 1915(e)(2)(B). In Response to this Order, Mr. Tobias must write a short statement
15   telling the Court (1) the laws upon which his claims are based, (2) the facts giving rise to those
16
     claims, and (3) why this case should not be dismissed as frivolous. This Response may not
17
     exceed six (6) pages. Mr. Tobias is not to file any attachments. The Court will take no further
18
19   action in this case until he has submitted this Response.

20          Accordingly, the Court hereby finds and ORDERS that Mr. Tobias shall file a Response
21
     to this Order to Show Cause containing the detail above no later than twenty-one (21) days
22
     from the date of this Order. Failure to file this Response will result in dismissal of this case.
23
24          DATED this 2nd day of January, 2020.

25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER TO SHOW CAUSE - 2
